Per Curiam.
These are appeals by the defendants from a judgment of the trial court quieting title to nine properties in favor of the plaintiff, and awarding the plaintiff $42,000 and moneys held by the receiver of the rents for the disputed properties. The defendants claim the trial court was incorrect (1) in concluding that title to the nine properties should settle in the plaintiff, (2) in refusing to award the defendant Rocco Lauretti a 30 percent interest in the land, (3) in concluding that the defendant Rocco Lauretti was not entitled to specific performance of the December 30, 1986 buy-back agreement, and (4) in awarding the plaintiff $42,000 as reimbursement for the removal of asbestos.
After careful consideration, we conclude that this appeal is a request that this court accept, exclusively, the defendants’ version of the facts and ignore the factual findings of the trial court. A review of the record discloses that the conclusions of the trial court are legally and logically correct and are based on facts supported by the evidence. This case presented controversial issues of fact that were within the sole province of the trial court to decide. This court cannot retry the case. Vitale v. Crocco, 1 Conn. App. 184, 185, 469 A.2d 793 (1984).
The judgment is affirmed.